Citation Nr: 1112030	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for left leg disability.

3.  Entitlement to service connection for right foot disability.

4.  Entitlement to service connection for hearing loss disability.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He had service in the Republic of Vietnam from November 1967 to November 1968.  He had Basic Combat Training from June to August 1967 and advanced individual training as an artilleryman from August through September 1967.  In Vietnam, he was assigned to an artillery battery of the 199th Infantry Brigade.  His principal duties were as a light truck driver and battery clerk, each of which he performed for approximately 6 months.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO.  

In July 2010, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  During that video conference, the Veteran raised contentions to the effect that service connection was warranted for sleep apnea.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred to the RO for appropriate action.

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issues of entitlement to an increased rating for PTSD and entitlement to service connection for peripheral neuropathy of the lower extremities.  Therefore, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his July 2010 video conference, the Veteran withdrew the issue of entitlement to service connection for a left leg disability.

2.  During his July 2010 video conference, the Veteran withdrew the issue of entitlement to service connection for a right foot disability.

3.  The Veteran's chronic left ankle disorder was first manifested many years after service, and the preponderance of the evidence is against a finding that it is etiologically to his inservice left ankle sprains.  

4.  A chronic hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is etiologically to any incident in service.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for a left leg disability, the Veteran has met the criteria to withdraw his appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  With respect to the issue of entitlement to service connection for a right foot disability, the Veteran has met the criteria to withdraw his appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  A left ankle disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  A sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a left ankle disability and entitlement to service connection for a hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2006, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; post service treatment records from the Baptist Health Center; the Winston Clinic; the Cabot Foot Clinic; P. H. J., M.D.; and the Arkansas Otolaryngology Center.  

In August 2007, VA examined the Veteran to determine the nature and etiology of his left ankle disability.  The VA examination report shows that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran had a July 2010 video conference with the undersigned Veterans Law Judge.  A transcript has been associated with the claims folder.  During that conference, the Veterans Law Judge granted the Veteran's request to leave the record open for 60 days, so that he could submit additional evidence.  In August and September 2010, the Board received that evidence, as well as the Veteran's waiver of his right to have that evidence considered by the RO prior to Board.  38 C.F.R. § 20.1304 (2010). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issues of entitlement to service connection for a left ankle disorder and for a hearing loss disability.  

The Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had chronic left ankle pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a health care professional, a registered nurse, he may also be qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion may constitute competent medical evidence.  38 C.F.R. § 3.159(a).  But see Black (Patrick) v. Brown, 10 Vet. App. 279 (1997) (In claim of service connection of a cardiac disorder, where the Veteran's wife was a nurse who expressed an opinion that the Veteran's heart disease was the result of shrapnel wounds sustained in service; such an opinion was not competent medical evidence.  The Court noted that although the Veteran's wife was a nurse, and therefore "medically trained," there was no indication that she had special knowledge relative to cardiology).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
The Factual Background

During his November 1966 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, a hearing loss, lameness, or foot trouble.  On examination, his ears and eardrums were normal, as were his lower extremities.  Audiometric testing revealed the following puretone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
No Report (NR)
0 (5)
LEFT
20 (35)
10 (20)
5 (15)
NR
15 (20)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During the Veteran's service entrance examination, speech audiometry was not performed.

In June 1967, the Veteran sprained his left ankle.  For the first two days, he was prescribed medication, liniment, and an Ace wrap.  For four days after that, he was placed in a gelo cast and prescribed medication, crutches, and 3 days of light duty.  For the next two days, he was prescribed pain medication, light duty, and an Ace wrap.  On the ninth day, he reported that he sprained the ankle again.  X-rays were negative, and an Ace wrap was prescribed.  

In December 1968, the Veteran was treated by the Podiatry Service for a four day history of pain in the plantar area of his left foot.  There was tenderness on weight bearing in inversion, as well as tenderness over the lateral and plantar regions of the foot.  There was no edema or erythema, and X-rays were within normal limits.  The diagnoses were a contusion and sprain, and a trial of arch supports was prescribed.  

In May 1969, the Veteran sustained an abrasion on the anterior aspect of his right leg.  X-rays were negative.

During his May 1969 service separation examination, the Veteran responded in the affirmative, when asked if he then had or had ever had, hearing loss and foot trouble.  On examination, his ears and eardrums were found to be normal, as were his lower extremities.  Audiometric testing revealed the following puretone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
NR
10
LEFT
20
20
10
NR
20

During the Veteran's service separation examination, speech audiometry was not performed.

In September 2000, the Veteran was treated at by a private health care provider for a laceration of the left great toe.  

Since November 2000, the Veteran has complained of left foot trouble, primarily associated with peripheral neuropathy.  As noted in the remand section below, the Veteran's claim of entitlement to service connection for peripheral neuropathy is being considered separately.  

In June 2003, the Veteran was treated at the Cabot Foot Clinic for plantar fasciitis of the left heel.

In August 2007, the Veteran was examined by VA.  His chief complaint was sprained ankles, and he reported that his feet were miserable all day.  It was noted that he had been a registered nurse for 30 years.  He reported that he sprained his ankle numerous times during basic training and that his records demonstrated a fascial strain.  He also reported a stocking-type of burning pain going from his toes well up his legs, as well as a feeling of occasional numbness.  

On examination, the Veteran's skin was within normal limits for color, temperature, texture, and hair growth.  There were no calluses or areas of irritation, and he was able to tell areas of light touch.  His muscle strength was 5/5, and his musculoskeletal structure was within normal limits for alignment, position, density, and development.  The Veteran demonstrated ankle dorsiflexion to greater than 10 degrees and plantar flexion to greater than 25 degrees without restriction.  Inversion and eversion were accomplished without pain.  X-rays of the left ankle demonstrated normal alignment, position, density, and development.  Lateral views showed a high-normal calcaneal pitch angle.  There were no heel spurs or other changes of trauma or observed arthritis or trauma.

Following the VA examination, the examiner stated that he could not substantiate the Veteran's complaints of burning and tingling from anything found on the examination.  Without the Veteran's complaint information, the examiner found a completely normal foot.  Even in the face of some sprained ankles, the examiner found that none of that would explain his complaints of burning and tingling 40 years later.  

In October 2008, the Veteran was treated at the Arkansas "Otolaryngology Center for complaints of a longstanding hearing loss.  It was noted that 19 years earlier, he had undergone paracentesis and tubing (P&T) of the right ear.  He had reportedly experienced noise exposure in service.  Audiometric testing revealed the following puretone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
70
LEFT
20
15
15
40
50

Speech audiometry revealed a word recognition score of 56 percent in the right ear and 100 percent in the left ear.  Following the examination, the diagnosis was a sensorineural hearing loss, unspecified.  

In April 2010, P. H. J., M.D., reported that the Veteran had a long history of left ankle problems dating back to service.  It was noted that an MRI, taken at the Baptist Medical Center in March 2010, showed an abnormal anterior talofibular ligament signal, scarring from a previous ankle sprain, as well as plantar fasciitis and tendinosis of the peroneal tendons.  He did have lateral instability of the left ankle, and strain films showed at least 30 to 40 degrees of rotation of the talus out of the ankle mortise with stain.  Dr. J. stated that the Veteran had an obvious rupture of the anterior talofibular and calcaneal fibular ligament and gross instability of the ankle which was producing frequent falls and twisting of the ankle.  

In May 2010, the Veteran was treated at the Winston Clinic for complaints of left ankle pain which had been present for more than 40 years and was getting worse.  Following an examination, the relevant diagnosis was chronic left ankle sprain/pain.

In August 2010, Dr. J. reported that the Veteran had been seen in his office on two occasions, April and August 2010 for lateral ligament instability.  Dr. J. stated that the Veteran brought his records showing a significant ankle sprain in 1967 in service.  Dr. J. further stated that it was not inconsistent to assume that such injury was directly responsible for the current instability in the Veteran's left ankle.  Finally, Dr. J. noted that the Veteran's subsequent service in Vietnam most likely added to his present instability problem.  

In an August 2010 Summary Note from the Arkansas "Otolaryngology Center, it was reported that the Veteran dated his hearing problems back to his exposure to the sound of artillery in service.  The diagnosis was an asymmetrical sensorineural hearing loss.


Analysis

The Left Ankle

During his video conference with the undersigned Veterans Law Judge, the Veteran testified that he sprained his ankle on multiple occasions in service and that he has experienced left ankle pain since that time.  He stated that he has had to be real careful with it; and therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's left ankle was normal prior to service.  In service, however, he sprained his ankle on two or three occasions.  Although he complained of foot trouble at the time of his May 1969 service separation examination, there were no clinical findings of any disability resulting from his left ankle sprains in service.  Indeed, there were no further complaints of left ankle sprains, until his 2007 VA examination, more than 35 years after the Veteran's separation from service.  Had he been experiencing residual disability during that time, it is reasonable to expect that as a health care professional, he would have reported his symptoms, at least by history.  This is particularly true, because he testified that he has had to be real careful of his ankle.  That he did not report any complaints during that lengthy period after service militates against a finding of continuing symptomatology.  When combined with the lack of residual disability at the time of the Veteran's separation from service, such evidence weighs heavily against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In August 2010, Dr. J. submitted a statement favorable to the Veteran.  Although he characterized the Veteran's June 1967 ankle sprain as significant, there is no evidence that significantly impaired the performance of the Veteran's duties.  It did not delay his completion of 8 weeks of basic combat training or his 8 weeks of advanced individual training.  Moreover, there is no evidence that it delayed his assignment to the Republic of Vietnam or that it impaired the performance of his principal duties as a light truck driver and battery clerk.  He performed each of those duties in Vietnam for approximately six months, and throughout his service, the Veteran's conduct and efficiency scores were consistently excellent.  Taken together, such evidence tends to refute Dr. J.'s opinion that the Veteran's left ankle sprain was significant and that his subsequent service in Vietnam most likely added to his left ankle instability.  

Although Dr. J. concludes that the it is not inconsistent to assume that the Veteran's left ankle sprain in 1967 is directly responsible for his current left ankle instability, that is not the same as affirmatively stating that the Veteran's current left ankle disability is the result of his left ankle sprains in service.  Indeed, Dr. J.'s conclusion is couched in terms of possibility rather than probability.  Moreover, it does not explain the 40 year gap in the post-service evidence, during which there were no complaints or clinical findings of left ankle disability.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of a nexus between the Veteran's current left ankle disability and the left ankle sprains he sustained in service.  As such, he does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.

The Hearing Loss Disability

During his video conference, the Veteran testified that he suffers from a hearing loss disability as the result of noise exposure in service.  In particular, he notes that in Vietnam, he was exposed to the sound of artillery fire, as well as the sound of an exploding artillery depot.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  As noted above, a Veteran may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303(d); see, e.g., Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

For certain organic diseases of the nervous system, such as a sensorineural hearing loss, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, the Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability in either ear within the meaning of the law and regulations applicable to the award of VA compensation benefits.  Such a disability was not reported until October 2008, many years after service, and there are no records of hearing loss disability during the intervening 40 years.  Moreover, there is no competent medical evidence that the Veteran's bilateral hearing loss disability is in any way related to service.  

In light of the foregoing, the Board finds the preponderance of the evidence is against a finding of a chronic, identifiable hearing loss disability in service or for many years thereafter.  Moreover, the preponderance of the evidence is against a finding of a nexus between the Veteran's current hearing loss disability and service.  As such, he does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for left leg disability is dismissed.

Entitlement to service connection for right foot disability is dismissed.

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for hearing loss disability is denied.


REMAND

By a rating action, dated in October 2007, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  The RO assigned a 30 percent disability evaluation, effective October 27, 2006.  The Veteran disagreed with that rating, and this appeal ensued.  
After reviewing the record, the Board finds that there may be outstanding evidence which could support the Veteran's claim for an increased rating for PTSD.  Accordingly, additional development of that issue is warranted, prior to further consideration by the Board.

In April 2009, the Veteran's supervisor reported that since 1998, the Veteran had been employed by the Arkansas Department of Human Services/Children's Medical Services.  He was a nurse and, reportedly, a valued and well-like member of his work unit.  However, the supervisor noted that the Veteran 1) was easily stressed, 2) was easily startled, 3) sat so that no one could sit behind him, 4) was somewhat paranoid, 5) had mood swings, 6) was obsessive about letting his boss know his whereabouts, and 7) was meticulous, tenacious, and obsessive in his work habits.  A copy of the Veteran's employment records has not been associated with the claims folder.

In July 2010, a representative of the Little Rock Vet Center stated that the Veteran had been a client since 1986.  His Vet Center records have not been associated with the claims folder.

During his July 2010 video conference with the undersigned Veterans Law Judge, the Veteran testified that he was being treated for his PTSD and had been taking CBI classes.  Records of that treatment have not been associated with the claims folder.

The nature and extent of the Veteran's psychiatric disorder was last examined by VA in August 2007.  Following that examination, the relevant diagnoses were chronic PTSD; depressive disorder, not otherwise specified; and panic disorder without agoraphobia.  The examiner assigned a Global Assessment of Functioning Score (GAF) of 48.  

In May 2010, following a psychological evaluation by S. S., Psy. D., the relevant diagnoses were PTSD with panic attacks and depressive disorder, not otherwise specified.  Dr. S. assigned a GAF of 55.

Finally, the Veteran contends that he has peripheral neuropathy of the lower extremities, primarily as a result of his exposure to Agent Orange in service.  Therefore, he maintains that service connection for that disorder is warranted.

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2009); 38 C.F.R. § 3.309(e) (2008).  Those disabilities include, but are not limited to, acute and subacute peripheral neuropathy, provided that they were manifested to a degree of at least 10 percent during the year following the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.  Indeed, section 1116(b)(1) requires a "positive association" for presumptive service connection to attach.  38 U.S.C. § 1116(b)(3) (defining "positive association").  The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Indeed, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Private treatment records, dated from November 2000 through June 2010 are replete with diagnoses of peripheral neuropathy of the lower extremities.  

In August 2007, following a VA examination of the Veteran's feet, the examiner reported that he could not substantiate the Veteran' complaints of burning and tingling in his feet from anything the examiner found during the examination.

In March 2009, during treatment at the Winston Clinic, the treating physician reported that the Veteran had peripheral neuropathy in his feet due to Agent Orange exposure.

To date, the Veteran has not had a VA neurologic examination.  However, in light of the dichotomy in the foregoing findings, the Board is of the opinion that such an examination is necessary.

Inasmuch as there may be outstanding evidence which could support the Veteran's claims of entitlement to service connection for peripheral neuropathy and entitlement to an increased rating for PTSD, those issues are REMANDED for the following actions:

1.  Request the Arkansas Department of Human Services/Children's Medical Services provide copies of the Veteran's employment records, including, but not limited to, attendance records, records of tardiness, employment applications, medical records and the reports of any pre-employment examinations; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; letters of appreciation or other commendations; customer/client letters; reports of union involvement; and reports of termination and any associated severance pay.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the Veteran's employment records are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide the name and address of all health care providers who have been treating him for PTSD.  Also request that the Veteran provide the dates of that treatment.  In addition request that the Veteran provide the name and address of the organization/individual from whom he is taking CBI classes.  Also request that the Veteran provide the dates of those classes.  

When the foregoing actions have been completed, request the Veteran's treatment records directly from all health care providers, as well as the records associated with his CBI classes.

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.  

If the Veteran's treatment records, as well as those associated with his CBI classes, are held by a Federal agency, efforts to obtain must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

If the Veteran's treatment, including his CBI classes, is furnished by a private provider, and those records are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A.  § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Request that the Vet Center provide the records of the Veteran's treatment for PTSD, particularly those reflecting his treatment from October 2005 through the present.  

Efforts to obtain the Veteran's Vet Center records must continue, until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for a psychiatric examination to determine the extent of impairment due to his service-connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must identify the level of impairment attributable to the Veteran's PTSD, e.g., 

a) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); or, 

b) Occupational and social impairment with reduced reliability and productivity; or, 

c) Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, 

d) Total occupational and social impairment.  

The examiner should also assign a GAF score and explain the meaning of that score.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010).

5.  Schedule the Veteran for a neurologic examination to determine nature and etiology of any neurologic disorder affecting the Veteran's lower extremities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder  must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

If peripheral neuropathy of either or both of Veteran's lower extremities is found, the examiner must identify the manifestations associated with that diagnosis.  The examiner must further report whether the Veteran has acute or subacute peripheral neuropathy.  

If peripheral neuropathy of either or both lower extremities is found, the examiner must render an opinion as to whether it is at least as likely as not (50/50 chance) that it is due to any incident during the Veteran's service, including, but not limited to, his exposure to Agent Orange in the Republic of Vietnam.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim. 38 C.F.R. § 3.655 (2010).

6.  When the actions in parts 1, 2, 3, 4, and 5 have been completed, undertake any other indicated development.  Then, readjudicate the issues of entitlement to service connection for peripheral neuropathy of the lower extremities and entitlement to an initial rating in excess of 30 percent for PTSD.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


